Citation Nr: 0033665	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran had active duty from August 1979 to August 1982, 
but his service is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
to reopen for entitlement to service connection for 
hypertension.  Service connection for hypertension was 
previously denied by the RO in July 1995, albeit in the 
absence of service medical records.  Notice of the denial was 
provided to the veteran in July 1995; no timely appeal was 
thereafter received.  An attempt to reopen was received by 
the RO in April 1997.  

In connection with his claim to reopen, the veteran provides 
records of private medical treatment compiled from 1977 to 
1994, which reflect treatment for high blood pressure on a 
single occasion in April 1977 and for a period beginning in 
1985 and continuing thereafter.  Also submitted is 
correspondence, dated in September 1997, by a private 
treating physician in whose practice the veteran was seen for 
the aforementioned treatment.  Therein, the physician 
referenced records of school physicals (which are not now on 
file) but which were noted to reflect no evidence of 
hypertension, despite a notation of high blood pressure in 
April 1977 at the time of the death of the veteran's mother.  
The physician concluded that there was 100 percent certainty 
that hypertension had not pre-existed the veteran's entrance 
onto active duty and that the veteran's blood pressure was 
elevated in 1985 at the time he returned to the private 
medical practice, when it was noted by the veteran by history 
that his blood pressure developed during service.

It is apparent that service medical records of the veteran 
have not to date been made a part of the veteran's claims 
folder.  Moreover, no request for those records was made by 
the RO in connection with the current claim to reopen, nor is 
there any explanation of why the records in question are 
unavailable.  As well, the veteran avers that any request 
from the RO for him to submit copies of service medical 
records he might hold in his possession was never received.  
Further efforts to obtain service medical records and 
verification of the veteran's service are therefore in order.

As well, further evidentiary development is deemed warranted 
in order to obtain those records of school physical 
examinations referenced by the private physician in his 
September 1997 letter and to obtain additional medical input 
as the relationship, if any, between the veteran's 
hypertension and his period of military service.

As further medical examination is necessitated, the veteran 
is hereby advised of the importance of appearing for such 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Lastly, it is noted that the RO based its April 1997 denial 
on a legal standard no longer in effect.  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit rejected the test for 
determining the materiality of evidence originally set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (evidence was 
deemed "material" when there was a reasonable possibility 
that the additional evidence presented, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome of the claim) in favor of the test outlined in 
3.156(a), that is, whether the newly presented evidence is so 
significant that it must be considered to decide fairly the 
claim.  Since Hodge, reviewing a final decision based on new 
and material evidence became potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  The Court in Elkins held that the two-step process 
set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for the reopening of claims had become a three-step process 
under the holding of the Federal Circuit in Hodge.  

Such test was further modified on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to its duty-to-assist obligation, and superceded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Based on these procedural considerations, further actions by 
the RO to ensure compliance with the changes in the law are 
deemed to be in order.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should through contact with 
the United States Army, United States 
Army Reserve, the National Personnel 
Records Center, or other source verify 
the dates of the veteran's period of 
active duty and obtain a complete set of 
the veteran's service medical and 
personnel records.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  Any and all 
attempts to complete the foregoing must 
be documented in writing.

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim to 
reopen for entitlement to service 
connection for hypertension.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hypertension.

In addition, the veteran should be asked 
to provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals who evaluated and/or 
treated him for hypertension before, 
during, and after his discharge from 
military service.  The approximate dates 
of such evaluation or treatment should 
also be provided, to the extent possible.

3.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the request 
in the second indented paragraph above, 
including but not limited to the school 
physical examinations referenced in the 
April 1997 correspondence of the 
veteran's physician, as well as all other 
records compiled by that physician or in 
his medical practice.  All VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, veteran should be 
afforded a VA cardiology examination.  
The claims folder in its entirety must be 
made available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth and it must be 
ascertained whether the veteran currently 
has hypertension.

As well, a professional opinion, with 
full supporting rationale, is requested 
as to whether it is at least as likely as 
not that any current hypertension of the 
veteran had its onset in service or was 
manifested within the one-year period 
immediately following his discharge from 
service in August 1982.  If initially 
manifested within one year postservice, 
all complaints and findings during that 
one year period, including blood pressure 
readings, should be discussed to assist 
the Board in determining the severity of 
the disability at that time.

In the alternative, was hypertension 
indisputably present before service?  If 
so, is it at least as likely as not that 
the pre-existing hypertension underwent 
an increase in severity in service.  If 
so, is it indisputable that any increase 
was the result of natural progress?  Use 
by the examiner of the underlined 
standard of proof in formulating a 
response is requested.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  Lastly, the RO should readjudicate 
the veteran's claim to reopen for service 
connection for hypertension on the basis 
of the evidence provided and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000 
and all pertinent case law.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, citation to 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





